226 S.W.2d 872 (1950)
THOMPSON
v.
STATE.
No. 24651.
Court of Criminal Appeals of Texas.
February 15, 1950.
None on appeal for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
WOODLEY, Judge.
Appellant was charged by indictment with the offense of assault with intent to rape. He entered a plea of guilty and waived a trial by jury.
There are no bills of exception in the record, and no statement of facts showing the evidence offered on the trial of the case.
An examination of the record discloses that the punishment of appellant was assessed by the court at confinement in the penitentiary for a period of "2 to 10 years."
The judgment is void for want of certainty as to the punishment assessed. See Ex parte Traxler, 147 Tex. Crim. 661, 184 S.W.2d 286; Edwards v. State, Tex. Cr.App., 219 S.W.2d 1022; and Ex parte East, Tex.Cr.App., 225 S.W.2d 833, not yet reported in State reports.
The record fails to show the consent in writing of the attorney for the State to the waiver of a jury as required by Art. 10a, Vernon's Ann.C.C.P. The filing of such written consent is a prerequisite to a trial without a jury in a felony case.
The judgment is reversed and remanded.
Opinion approved by the Court.